PER CURIAM.
This cause is before us on appeal from a judgment and sentence. We affirm without discussion as to the first issue raised by appellant. As to the second issue, whether the habitual violent felony offender statute, section 775.084, Florida Statutes (1991), is unconstitutional, we also affirm. All of appellant’s challenges, including his separation-of-powers challenge, have been rejected on numerous occasions. E.g., Porter v. State, 629 So.2d 834 (Fla.1993); Seabrook v. State, 629 So.2d 129 (Fla.1993); London v. State, 623 So.2d 527 (Fla. 1st DCA 1993); and Evans v. State, 625 So.2d 915 (Fla. 1st DCA 1993).
AFFIRMED.
BOOTH, ALLEN, and WEBSTER, JJ., concur.